Order entered March 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                                 V.

                                KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       On March 18, 2014, appellant filed a motion requesting reconsideration of this Court’s

previous order regarding the production of a tape recording and also requesting a second

extension of time to file his brief. We DENY appellant’s motion to the extent he requests

reconsideration of our January 21, 2014 order.

       We GRANT appellant’s motion to the extent he requests an extension of time to file his

brief. Appellant shall file his brief on or before May 1, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.

                                                      /s/   ADA BROWN
                                                            JUSTICE